DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
determining, for the at least one cluster of the plurality of clusters, a shape of the object that corresponds to the at least one cluster;  assigning one or more weights to the plurality of clusters of points, the one or more weights including a weight corresponding to the at least one cluster of points as determined based at least on the shape of the object; and aligning, based at least on the one or more weights, the first point cloud with a second point cloud.
Claims 2-10 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 11 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
determining, for individual clusters of points of the one or more clusters of points, a respective geometric shape of a respective object corresponding to a respective individual cluster of points; assigning one or more weights to the one or more clusters of points by, at least, assigning a weight to individual clusters of points of the one or more clusters of points based at least on the respective geometric shape of the respective object of the respective individual cluster of points; and aligning, based at least on the one or more weights, the first point cloud with a second point cloud.
Claim 12-20 are dependent upon Claim 11 and are therefore allowable.

Independent Claim 21 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
assign a first weight to the first cluster of points based at least on the first shape and a second weight to the second cluster of points based at least on the second shape, wherein the first weight is greater than the second weight; and align the first point cloud with second point cloud, at least, by prioritizing the first shape with respect to the second shape based at least on the first weight being greater than the second weight.
Claim 22-30 are dependent upon Claim 21 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667